DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the IDS have been considered by examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 8-11  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh et al (U.S. Patent Pub. No. 2016/0012798).

Regarding claim 1, Oh discloses a pixel sensing device (sensing units SU1-SU6) for sensing a pixel (P), disposed in a panel (10), through a sensing line (14b), (figs. 1 and 3, [0034 and 0042]), the pixel sensing device (SU) comprising: 
an amplifier (AMP) configured to output a precharge voltage (Vpre) to the sensing line (14b) during a first time (data writing period Twrt) and to receive a sensing signal (Vsen), formed in the pixel (P), through the sensing line (14b) and to output the received sensing signal as a sensing voltage during a second time (sensing period Tsen and sampling period Tsam), (figs. 10a and 10c, [0059 and 0062-0063]); 
an analog-to-digital converter (ADC) configured to convert the sensing voltage (Vsen) into digital data, (fig. 5, [0065]); and 
a transmitting circuit (ADC) configured to transmit the digital data (digital sensing data) to a device (11) which compensates for image data for the pixel (i.e. the timing controller 11 may apply the digital sensing value to a previously stored compensation algorithm and obtain a degration deviation of the OLED and compensation data for compensating for the degradation deviation), (fig. 6, [0065]).

	Regarding claim 2, Oh discloses wherein, during the first time (Twrt), the precharge voltage (Vpre) is inputted through a first input terminal (+ terminal) of the amplifier (AMP) and a second input terminal (- terminal) and an output terminal of the amplifier (AMP) are connected to the sensing line (14b) and, during the second time (Tsen and Tsam), the sensing line (14b) is connected to the first input terminal (+ terminal) and the second input terminal (- terminal) and the output terminal are connected with the analog-to-digital converter (ADC), (figs. 10a and 10c, [0059, 0062-0063 and 0065]).

	Regarding claim 8, Oh discloses wherein the second time (Tsen and Tsam) follows the first time (Twrt), (fig. 7, [0058, 0062 and 0065]).

	Regarding claim 9, Oh discloses a panel driving device (fig. 1) for driving a panel (10) in which a plurality of pixels (P) are disposed and a plurality of data lines (14a) and a plurality of sensing lines (14b) connected to the pixels (P) are disposed, (figs. 1 and 2a, [0033-0034]), the panel driving device comprising: 
a data driving circuit (12) configured to convert image data (video data RGB) into a data voltage (image display data voltage) and to supply the data voltage to a data line (14a), (fig. 1, [0041]); and 
a pixel sensing circuit (SU) configured to generate sensing data corresponding to a sensing signal (Vsen) formed in a pixel (P), (figs. 3 and 10c, [0062-0063]), 
wherein the image data (RGB) is compensated according to the sensing data (Vsen), (figs. 6 and 8, [0065]), 
wherein the pixel sensing circuit (SU) comprises an amplifier (AMP) which, during a first time (data writing period Twrt), outputs a precharge voltage (Vpre) to the sensing line (14b) connected to the pixel (P) and, during a second time (sensing period Tsen and sampling period Tsam), receives the sensing signal (Vsen), formed in the pixel (P), through the sensing line (14b) and outputs the sensing signal to an analog-to-digital converter (ADC), (figs. 6, 10a and 10c, [0059, 0062-0065]).

	Regarding claim 10, Oh discloses wherein the pixel (P) comprises an organic light-emitting diode (OLED), (fig. 6, [0051]).

	Regarding claim 11, Oh discloses wherein the pixel sensing circuit (SU) is connected to a contact node between the organic light-emitting diode (OLED) and a driving transistor (DT), which supplies a driving current (Ids) to the organic light-emitting diode (OLED), and receives a current flowing to the driving transistor (DT), a current flowing to the organic light-emitting diode (OLED), (figs. 10b-10c, [0061-0063]).

Allowable Subject Matter
Claims 3-7 and 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
Reasons for Allowance
Claim 3, Kim et al (U.S. Patent Pub. No. 2020/0175923) discloses a first switch (SX2) configured to connect a first input terminal (- terminal) of the amplifier (AMP) and the sensing line (140), (figs. 5 and 7, [0082 and 0093]).
	However, none of the prior art of record teaches alone or in combination the limitation “a second switch configured to connect a second input terminal of the amplifier and the sensing line, and a third switch configured to connect a line, through which the precharge voltage is supplied, and the first input terminal of the amplifier, wherein the second input terminal and an output terminal of the amplifier are connected with each other.”

	Claim 4 is dependent upon claim 3 and is allowed for the reason set forth above in claim 3. 

	Claim 5, Kim discloses further comprising: a first switch (RST) configured to connect a first input terminal (- terminal) and an output terminal (Vout) of the amplifier (AMP), (fig. 7, [0093-0094]).
	However, none of the prior art of record teaches alone or in combination the limitation “a second switch configured to connect a second input terminal and the output terminal of the amplifier, and a third switch configured to connect a line, through which the precharge voltage is supplied, and the first input terminal of the amplifier, wherein the sensing line is connected to the second input terminal of the amplifier.”

	Claim 6 is dependent upon claim 5 and is allowed for the reason set forth above in claim 5. 

	Claim 7, none of the prior art of record teaches alone or in combination the limitation “wherein a plurality of sensing lines are connected to different positions of a line, through which the precharge voltage is supplied, and at least two sensing lines are simultaneously supplied with the precharge voltage through the line.”

	Claim 12 is similar to claim 7 and is allowed for the reason set forth above in claim 7.

	Claim 13 is similar to claim 3 and is allowed for the reason set forth above in claim 3.  

	Claim 14 is dependent upon claim 13 and is allowed for the reason set forth above in claim 13.  

	Claim 15 is similar to claim 5 and is allowed for the reason set forth above in claim 5.  

	Claim 16 is dependent upon claim 15 and is allowed for the reason set forth above in claim 15.  

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG D PHAM whose telephone number is (571)270-5573. The examiner can normally be reached Monday - Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONG D PHAM/Primary Examiner, Art Unit 2691